United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearney, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0107
Issued: July 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 25, 2016 appellant filed a timely appeal from a September 29, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she met her burden of proof to
establish a left knee condition causally related to factors of her federal employment.
FACTUAL HISTORY
On October 22, 2015 appellant, then a 25-year-old city carrier assistant, filed an
occupational disease claim (Form CA-2) alleging that she sustained left knee pain, swelling, and
patella tendinitis due to walking, bending, standing, and climbing stairs during the course of her

1

5 U.S.C. § 8101 et seq.

federal employment. She indicated that she became aware of her condition on October 2, 2015
and stopped work on October 5, 2015.2
Appellant received treatment for left knee sprain from a nurse practitioner at the
emergency department on October 3, 2015.
In a statement dated October 20, 2015, appellant related that when she awoke on
October 2, 2015 her left leg hurt and was swollen, particularly in the knee area. Her symptoms
continued so she sought medical treatment at the hospital on October 3, 2015. On October 15,
2015 a physician diagnosed patellofemoral and patella tendinitis. Appellant attributed her
condition to extensive walking at work, including on uneven sidewalks and stairs. She had
previously experienced pain before going to the hospital that resolved with medication.
On October 15, 2015 Dr. Kris Homb, a physiatrist, diagnosed patellofemoral and patellar
tendinitis and referred appellant for physical therapy.
By letter dated November 30, 2015, OWCP requested that appellant submit additional
factual and medical information, including a detailed report from her attending physician
addressing the causal relationship between any diagnosed condition and the identified
employment factors.
Dr. Homb evaluated appellant on December 3, 2015 for pain and swelling in the left
knee. He indicated that the pain began two months ago without specific trauma and “increased
with ambulation (delivering mail at work).” On examination Dr. Homb found tenderness over
the patella facets and mild effusion. He diagnosed left knee pain and left knee patellofemoral
pain syndrome based on the history and examination.
In an attending physician’s report (Form CA-20) dated December 3, 2015, Dr. Homb
provided a history of appellant feeling pain in her left knee when delivering mail that worsened
with extensive walking. He diagnosed left knee patellofemoral pain syndrome and checked a
box marked “yes” that the condition was caused or aggravated by employment as she performed
“repetitive walking with carrying heavy weight.” Dr. Homb found that appellant could perform
light work beginning December 4, 2015. In duty status reports (Form CA-17) dated December 3
and 6, 2015, he diagnosed patellofemoral pain syndrome and provided work restrictions.
Dr. Homb checked a box marked “yes” that the history provided by appellant of pain slowly
increasing in the left knee due to repetitive walking corresponded to that provided on the form.
On December 9, 2015 the employing establishment controverted the claim, noting that
appellant had waited 18 days after seeking medical treatment to notify her supervisor of her
condition and had not previously advised of any problems resulting from her work duties.

2

On the claim form the employing establishment indicated that appellant had only begun work on August 23,
2015 and asserted that she was claiming an occupational disease after only 34 days of performing her duties. A
subsequent personnel action form (SF-50) specified, however, that she began working for the employing
establishment on August 23, 2014. Another SF-50, however, indicated that she began working on August 23, 2015.
On December 9, 2015 the employing establishment clarified that appellant had worked over a year for the
employing establishment.

2

Appellant, in a statement dated December 17, 2015, explained that she had not reported
her claimed condition earlier because she thought that she needed medical documents to submit
with the claim. She described in detail the work duties to which she attributed her left knee
condition, including standing while casing mail, walking up and down steps, delivering mail into
door slots, bending to pick up mail, and carrying a mailbag.
By decision dated January 19, 2016, OWCP denied appellant’s claim as she had not
submitted medical evidence sufficient to establish a left knee condition causally related to the
accepted work factors. It also noted that, although she provided a history of becoming aware of
her left knee condition on October 2, 2015 on her claim form, in her statement and medical
reports she acknowledged a longer history of left knee pain.
In a December 23, 2015 progress report, received by OWCP on January 29, 2016,
Dr. Homb discussed appellant’s continued complaints of pain and swelling in her left knee. He
diagnosed left knee pain/left patellofemoral pain syndrome and found that the examination and
history were consistent “with mild effusion secondary to increased activity at work.”
A magnetic resonance imaging (MRI) scan of the left knee, obtained on June 14, 2016,
revealed a partial tear of the lateral patella tendon at the patellar insertion, a cartilage flap tear of
the medial patellar facet, and effusion and synovitis of the knee joint.
Dr. Homb, in a report dated June 22, 2016, related that he had initially evaluated
appellant on October 15, 2015 for patellar tendinopathy and patellofemoral pain syndrome. He
related, “[Appellant’s] symptoms developed slowly over two months. Appellant initially had
occasional pain after working, delivering mail for the [employing establishment], that would
improve with rest. On October 2, 2015 a day after work she awoke with significant pain and
swelling in her left knee. [Appellant] denied a specific injury.” Dr. Homb indicated that
appellant’s examination findings showed patellar tendinopathy and patellofemoral pain
syndrome, which were “overuse injuries.” Following physical therapy, she returned to work on
May 10, 2016, but had to leave after two hours due to knee pain and swelling. Dr. Homb
reviewed the findings on the MRI scan of a partial tear of the lateral patellar tendon, a cartilage
flap tear of the medial to patellar facet, and moderate joint effusion and indicated that he was
referring appellant for a surgical consultation. He related:
“The nature of [appellant’s] work, delivering mail for the [employing
establishment] (increased ambulation while carrying heavy bags of mail), caused
her left[-]sided patellar tendinitis, patellofemoral pain syndrome, and partial
patellar tendon tear. Patellar tendinitis and patellofemoral pain syndrome are
overuse/wear and tear injuries and develop slowly without a specific injury.
Patellar tendon tears may occur from trauma or from tendon weakness, which
occurs with patellar tendinitis. Considering the lack of trauma, I believe her
patellar tendon tear is directly related to patellar tendinitis that developed in
relation to her work for the [employing establishment]….”
Appellant, on July 7, 2016, requested reconsideration.

3

By decision dated September 29, 2016, OWCP denied modification of its January 19,
2016 decision. It found that the medical evidence was not sufficiently rationalized to support a
causal relationship between appellant’s left knee condition and work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty, as alleged, and
that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;5 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;6 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
ANALYSIS
Appellant attributed her patellofemoral pain syndrome, patellar tendinitis, and partial
patellar tendon tear of the left knee to extensive walking, stair climbing, bending, and standing
while performing her work duties. OWCP accepted the occurrence of the claimed employment
factors. The issue, therefore, is whether the medical evidence establishes a causal relationship
between the claimed conditions and the identified employment factors.
Dr. Homb, on October 15, 2015, diagnosed tendinitis of the patellofemoral and patellar
joints. He did not, however, address the cause of the diagnosed condition. Medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of diminished
probative value on the issue of causal relationship.8

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Michael R. Shaffer, 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

See S.E., Docket No. 08-2214 (issued May 6, 2009); K.W., 59 ECAB 271 (2007).

4

In a December 3, 2015 evaluation, Dr. Homb obtained a history of appellant experiencing
left knee pain beginning two months earlier that increased with mail delivery. He diagnosed left
patellofemoral pain syndrome. In an accompanying December 3, 2015 form report, Dr. Homb
checked a box marked “yes” that the condition was caused or aggravated by employment, noting
that appellant repetitively walked with heavy weight. The Board has held, however, that when a
physician’s opinion on causal relationship consists only of checking a box to a form question,
without explanation or rationale, that opinion has little probative value and is insufficient to
establish a claim.9 While Dr. Homb indicated that appellant carried heavy weight while walking,
he did not explain how or why this caused patellofemoral pain syndrome, and thus his opinion is
of diminished probative value.10
Dr. Homb, in a December 23, 2015 progress report, evaluated appellant for continued
complaints of pain and swelling in her left knee. He diagnosed left knee pain and left
patellofemoral pain syndrome. Dr. Homb found mild effusion due to increased work activities
based on the history and findings on examination. He did not, however, explain the mechanism
by which work activity resulted in mild effusion or the diagnosed conditions. A claimant, to
meet her burden of proof, must submit an affirmative opinion on causal relationship from a
physician who supports the opinion with sound medical reasoning.11
In duty status reports dated December 3 and 6, 2015, Dr. Homb diagnosed patellofemoral
pain syndrome and again checked a box marked “yes” that the history provided by appellant
corresponded to that provided on the form of pain slowly increasing in the left knee due to
repetitive walking. The Board has held, however, that an opinion on causal relationship which
consists only of a physician checking “yes” to a medical form question on whether the claimant’s
condition was related to the history given is of little probative value. Without any explanation or
rationale for the conclusion reached, such report is insufficient to establish causal relationship.12
In a July 22, 2016 report, Dr. Homb discussed appellant’s history of left knee pain that
began after delivering mail and subsided with rest until October 2, 2015, when she experienced
substantial pain. He diagnosed patellar tendinopathy and patellofemoral pain syndrome, which
he identified as conditions resulting from overuse. Dr. Homb further advised that an MRI scan
study revealed a lateral patellar tendon partial tear, a cartilage flap tear from the medial to
patellar facet, and moderate joint effusion. He attributed appellant’s patellar tendinitis,
patellofemoral pain syndrome, and partial tear of the patellar tendon to walking while hauling
heavy mailbags at work, noting that patellar tendinitis and patellofemoral pain syndrome
developed from overuse without a specific injury, and that a patellar tendon tear occurred from
either trauma or tendon weakness. As appellant did not have a history of trauma, he found that
her patellar tendon tear was causally related to work-related patellar tendinitis. While Dr. Homb
found that she sustained patellar tendinitis, patellofemoral pain syndrome, and a partial patellar
9

See M.K., Docket No. 16-1772 (issued February 6, 2017).

10

See T.F., 58 ECAB 128 (2006) (a medical report is of limited probative value on a given medical question if it
is unsupported by medical rationale).
11

See E.A., 58 ECAB 677 (2007).

12

Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box marked “yes” in a form report, without
additional explanation or rationale, is insufficient to establish causal relationship).

5

tendon tear due to carrying heavy mailbags while walking, he did not explain, with reference to
the specific facts of the case, how such activity resulted in her knee condition. A physician’s
opinion must be expressed in terms of a reasonable degree of medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and claimant’s specific employment factors.13
As appellant has not provided a rationalized medical opinion supporting causal
relationship, she has not met her burden of proof.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left knee
condition causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 29, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 3, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
13

See S.D., 58 ECAB 713 (2007).

14

See G.G., Docket No. 16-0907 (issued March 20, 2017).

6

